Citation Nr: 1731815	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  13-00 166A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung condition, to include throat, chest pain, and coughing, as due to asbestos exposure.


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to March 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

On his VA Form 9, dated January 2013, the Veteran requested a Board hearing via videoconference.  A hearing on appeal will be granted if the appellant expresses a desire to appear in person.  38 C.F.R. § 20.700 (2016).  
The Veteran was initially scheduled for a hearing in March 2016, but per the Veteran's then representative, the hearing had been rescheduled in August 2016 and again in March 2017.

Most recently, in letters dated May and June 2017, VA notified the Veteran that he was rescheduled for a videoconference Board hearing on June 29, 2017.  This notice was mailed to the Veteran's last known address of record, and the postal service did not return either letter as undeliverable.  However, the Veteran failed to report for the scheduled hearing without cause.  Because the Veteran has failed to appear for his scheduled hearing without good cause and there has been no request for postponement, his request for a hearing will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2016).

In April 2017, the Veteran's former attorney withdrew his power of attorney.  In July 2017, the Board determined that his former attorney's motion to withdraw as the Veteran's representative met the criteria under 38 C.F.R. § 20.608.  The Veteran has not appointed another representative and therefore proceeds unrepresented in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for lung condition, to include sore throat, chest pain, and coughs.  He claims that these conditions are possibly related to exposure asbestos or other chemicals during his military service.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

Although the Veteran's service treatment records do not reference any lung disorder specifically, the record shows numerous treatments for sore throat, productive cough and upper respiratory infection.  Specifically, the Veteran complained of sore throat in December 1967, October 1968, May 1969, October 1969, June 1970, June 1971, November 1971, and October 1972, inflamed throat in August 1970, pharyngitis in December 1967 and October 1969, upper respiratory infection in December 1967 and April 1972, cough in June 1970, persistent cough in June 1971, and productive cough in November 1971 and September 1972.

Private treatment records note an April 2010 computerized tomography (CT) scan of the Veteran's neck with attention to the larynx showed mild soft tissue fullness at the right vocal cord.  A May 2010 CT of the chest showed subtle findings raising the possibility of inflammatory process.  It was noted that micronodular opacities in the posterior segment of the right upper lobe of the lung, medial segment of the right middle lobe with area of subsegmental atelectasis in the right middle lobe containing slight dilation of the bronchi possibly representing early bronchiectasis; the possibility of bronchiolitis to be considered.  Overall, however, it is entirely unclear whether the Veteran has a current diagnosis of a chronic lung disorder.

In short, the Board finds the medical evidence ambiguous as to whether the Veteran currently has a lung disorder associated with his respiratory complaints in the military.  The Veteran has never been afforded a VA examination in conjunction with this claim, and the Board finds that a VA examination is necessary to adequately decide the merits of the claim here.  Id.  

Additionally, the Veteran related in June 2010 that he was seen for symptoms of coughing in December 2009 and was referred to an Ear, Nose and Throat (ENT) specialist to undergo CT scan of the neck in April 2010 and chest CT in May 2010.  On the ENT specialist's advice, the Veteran then set up an appointment with a pulmonary doctor, Dr. Elio Donna, M.D. at the University of Miami Heath Sylvester Comprehensive Cancer Center on June 14, 2010.  The Veteran stated he would submit all the document once he receives the results and findings.  However, no medical records have been subsequently received.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claim for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the RO must obtain this record and associate with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must obtain the records relating to the Veteran's treatment from Dr. Elio Donna, M.D. at the University of Miami Heath Sylvester Comprehensive Cancer Center on June 14, 2010, as referenced in a June 2010 statement.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim, and (d) notify him that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA examination by an individual with the appropriate expertise, to determine the relationship between any current chronic lung disability and his service.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies, and tests should be accomplished.

The examiner is requested to consider the reported history of the Veteran's symptoms, review the record, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran currently has any chronic lung disability that is etiologically related to his period of active military service, specifically including numerous complaints of sore throat, respiratory infection, chest pain and cough noted in his service treatment records, as well as the claimed exposure to chemicals and asbestos in service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

